Citation Nr: 0831018	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-02 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chloracne due to Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from June 1966 to June 1969, 
including service in Vietnam for one year.  The appellant was 
also a member of the National Guard of North Carolina from 
June 1981 to June 1998.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2005 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina that 
denied the appellant's claim of entitlement to service 
connection for chloracne claimed as due to Agent Orange 
exposure.

In October 2007, a Board hearing was held at the RO before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.

The Board notes that the RO, in a rating decision issued in 
November 2006, granted the appellant's claims of entitlement 
to service connection for congestive heart failure, 
hypertension and swelling of the legs; these conditions were 
found to be secondary to the appellant's service-connected 
diabetes mellitus disability.  In addition, the RO also 
granted service connection for peripheral vascular disease of 
the right and left legs.  Therefore, the issues of 
entitlement to service connection for hypertension, 
congestive heart failure and swelling of the feet and legs 
listed in the July 2006 Supplemental Statement of the Case 
(SSOC) are moot.

The Board also notes that the report of the VA medical 
examination conducted in March 2004 includes a diagnosis of 
hypertensive retinopathy.  The matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The appellant served in Vietnam and is presumed to have 
been exposed to Agent Orange.

2.  There is no competent medical evidence showing that the 
appellant has any of the disorders specifically listed at 
38 C.F.R. § 3.309(e).

3.  The appellant has not submitted competent evidence to 
establish a nexus between any in-service Agent Orange 
exposure and any skin disorder.


CONCLUSION OF LAW

No skin disorder claimed as a result of exposure to Agent 
Orange has been shown to be incurred in or aggravated by the 
appellant's active duty service, and chloracne is not 
currently shown in the record.  38 U.S.C.A. §§ 101, 1101, 
1110, 1112, 1116, 1154, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.306, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant was notified of the information necessary to 
substantiate his service connection claim by correspondence 
dated in April 2004 (prior to the initial AOJ decision in 
this matter) and in August 2004.  These documents informed 
the appellant of VA's duty to assist and what kinds of 
evidence the RO would help obtain.  In the April 2004 letter, 
the RO informed the appellant about what was needed to 
establish entitlement to service connection, including as 
related to Agent Orange exposure.  The letter informed the 
appellant of what evidence was required to substantiate 
service connection claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
asked to submit evidence and/or information relating to the 
current diagnoses of the diseases caused by exposure to Agent 
Orange.  Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed as to his service connection claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained and reviewed the appellant's service 
medical treatment records from the Army and from the National 
Guard.  VA and private medical records were associated with 
the claims file and reviewed.  The appellant was afforded a 
Board hearing.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  VA considers an 
examination or opinion necessary to make a decision on the 
claim if the evidence of record (1) contains competent 
evidence that the claimant had a disability, or persistent 
recurring symptoms of disability; (2) indicates the 
disability or symptoms may have been associated with his 
military service; and (3) contains insufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, though, there is no evidence of record that establishes 
that the appellant has been diagnosed with chloracne or that 
he has been treated for any chronic skin disorder since his 
separation from service in June 1969.  The appellant 
maintains that he currently has a skin condition that linked 
to his service, but there is no evidence of record to 
establish that the appellant has the medical expertise that 
would render competent his statements as to the proper 
etiology of any current skin disorder.  The record does not 
establish that the appellant or his representative has the 
medical knowledge or expertise to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

These lay statements are insufficient to trigger VA's duty to 
provide an examination; VA is not obligated to provide an 
examination for a medical nexus opinion where, as here, the 
supporting evidence of record consists only of a lay 
statement.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information relating to effective dates and 
disability ratings in a March 2006 letter.  Furthermore, 
because the Board has denied each aspect of the appellant's 
claim for service connection, such information is not 
applicable to this case.

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, 
including for disorders due to Agent Orange exposure, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant is seeking an award of service connection for 
chloracne, claimed as due to exposure to herbicide agents in 
Vietnam; the appellant served in Vietnam between 1967 and 
1968.

The appellant testified at his October 2007 Travel Board 
hearing at the RO that he was in field in Vietnam for eight 
months and that his skin was flaking after he returned from 
the field.  He said that he received treatment for this skin 
condition for about a month.  The appellant said that 
"everything just peeled off" right before his return home 
and that afterward none of his hair came back.  He also said 
that his body is now hairless and that his feet have scales.  
The appellant has submitted various written statements that 
contain similar contentions.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  Certain 
listed diseases will be considered to have been incurred in 
service if it is manifest to a degree of 10 percent or more 
within one year following the date of separation from service 
even though there is no evidence of such disease during 
service.  38 C.F.R. § 3.307.  In addition, service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases will be established even 
though there is no record of such disease during service, 
provided that the disease is are manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The Secretary of VA, however, recently reiterated 
that there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 
2007).  

Review of the appellant's service medical treatment records 
do not include any mention of any treatment for any skin 
condition during his active service.  His Army medical 
records are devoid of any complaints of, findings of or 
diagnosis of any skin disorder.  No skin pathology was noted 
at the time of the appellant's service separation examination 
in May 1969, although he did report a skin condition on the 
associated report of medical history.  In addition, review of 
the appellant's National Guard medical treatment records 
dated between June 1981 and May 1995 does not reveal any 
diagnosis of any skin condition.  The appellant underwent 
medical examinations in June 1981, July 1985, May 1989, 
December 1991, and May 1995, but his skin was noted to be 
normal on clinical evaluation during each of these 
examinations.

The evidence of record includes private medical treatment 
records dated between June 1998 and January 2004.  The only 
skin condition noted in these records is dependent edema.  A 
June 1998 note from the Boice-Willis Clinic states that the 
appellant's skin examination was normal.  Notes from the 
Rocky Mount Family Medical Center indicate that the appellant 
was seen in August 2002, and that his skin had normal color 
and hydration at that time without any lesion rash or trauma.  
The same negative findings were recorded in November 2002.  
In June 2003, there was a diagnosis of peripheral edema, 
chronic.  The appellant's treating physician did not 
attribute this skin condition to Agent Orange nor did he 
classify it as chloracne.  In July 2003, the appellant's skin 
was described as without abnormal lesions.  The appellant was 
admitted to the Nash General Hospital in January 2004; during 
the associated review of systems (ROS), the appellant denied 
having any rashes, lesions, bruises and masses.  On physical 
examination, no skin rashes, lesions, bruises and masses were 
observed.

The claims file includes copies of VA medical treatment 
records dated between May 2004 and July 2006.  During the ROS 
conducted in June 2004, the appellant stated that he did not 
have any rashes.  On physical examination, onychomycosis and 
tinea pedis were observed.  In October 2004, the appellant's 
hypertrophic nails were debrided.  In addition, his foot 
calluses were debrided and buffed.  In October 2005, the 
appellant was noted to have fungal nails on both feet; he 
also had calluses.  In December 2005, the appellant 
complained of skin dryness.  None of appellant's treating 
physicians has attributed any skin condition to Agent Orange 
and none has classified any skin pathology as chloracne.  

The appellant underwent a VA medical examination in March 
2004.  On physical examination, no rash was present and the 
skin examination was normal.  The appellant underwent another 
VA medical examination in January 2005; he said that his 
diabetes mellitus affected his skin resulting in a skin 
problem of his skin being dry.  On physical examination, the 
examiner found that no signs of skin disease were present.  
The appellant most recently underwent a VA medical 
examination in June 2005.  On physical examination, his 
extremities were noted to exhibit 2+ edema bilaterally.  He 
had thin skin and absence of hair on his lower legs.  (The 
Board notes that these findings are listed in as related to 
diseases of the heart under 38 C.F.R. § 4.104, Diagnostic 
Code 7114.)  He also had thickened nails.

In the present case, the evidence of record indicates that 
the appellant had active service in Vietnam where he was 
exposed to herbicides.  However, to date, the medical 
evidence does not indicate that he has been diagnosed with 
any one of the presumptive diseases enumerated by the 
Secretary pursuant to the statute.  See 38 C.F.R. §§ 3.307, 
3.309(e).  The only skin disorder entitled to the presumption 
of service incurrence due to Agent Orange exposure is 
chloracne or other acneform disease consistent with chloracne 
and the appellant has never been diagnosed with chloracne or 
other acneform disease consistent with chloracne.  Dependent 
edema, dry skin, loss of body hair, onychomycosis, tinea 
pedis, calluses and thickened nails are not entitled to the 
presumption of service incurrence due to Agent Orange 
exposure.  The appellant is not entitled to a presumption 
that his claimed skin conditions are related to exposure to 
herbicide agents used in Vietnam. 

Moreover, with regard to alleged skin disorders, regulations 
specifically state that dermatologic symptoms must become 
manifest to a compensable degree with one year of the 
veteran's service in Vietnam.  38 C.F.R. § 3.307(a)(6).  The 
record does not show that the appellant was treated for any 
manifestations of chloracne within one year of his February 
1968 departure from the Republic of Vietnam.  As a matter of 
law, the appellant cannot receive the benefit of a 
presumption that his claimed skin conditions were caused by 
his exposure to Agent Orange or other herbicidal agent.

As previously noted, the presumption is not the sole method 
for showing causation, and thereby establishing service 
connection.  In other words, the fact that the veteran does 
not meet the requirements of 38 C.F.R. § 3.309 does not in 
and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation, 
showing that his exposure to an herbicide during service 
caused any current disorders.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d).  The Board will now assess the appellant's claim 
on a direct basis.

Direct service connection can be established by "showing that 
the disease or malady was incurred during or aggravated by 
service," a task which "includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In 
order to prevail on direct service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999). 

A veteran may still be entitled to a grant of service 
connection on a direct basis if it can be shown that a 
condition had its onset during his military service, or 
became manifest to a compensable degree within one year of 
his separation from such service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  As to the appellant's claim for 
a skin disorder, including chloracne, there is no medical 
evidence of record to establish that he complained of, or was 
treated for, any skin problem while he was on active duty or 
during his years in the National Guard.  There is no evidence 
of record that the appellant experienced any skin disorder to 
a compensable degree within one year of his separation from 
service in June 1969.  The claimed medical conditions are not 
documented in the clinical evidence of record until many 
years after the appellant's discharge from service in June 
1969.  Finally, there is no diagnosis of chloracne anywhere 
in the record.

The term "disability" as used for VA purposes refers to 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  There is no evidence of record 
suggesting the appellant's dry skin or loss of body hair have 
caused any impairment of earning capacity.  While these 
conditions may be evidence of underlying disability or may 
later cause disability, service connection may not be granted 
for such findings.  See e.g., 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.)

In addition, there is no evidence of record that the 
appellant was clinically noted to have any chronic skin 
condition until many years after service; the initial skin 
condition of dependent peripheral edema was first documented 
in 2003.  Furthermore, there is no competent medical opinion 
that etiologically links any current skin pathology to any 
aspect of the appellant's active military duty.  As 
previously noted, some of the appellant's claimed skin 
changes are already associated with his service-connected 
congestive heart failure and peripheral vascular disease.  
For the other conditions, there is no competent medical 
opinion of record that links any of them to a service-
connected disability.  

The question of causality of a disorder is one which requires 
competent medical evidence.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  As noted above, the 
appellant was advised to provide such substantiating 
evidence.  The claimant does not meet this burden by merely 
presenting his opinion because he is not a medical health 
professional and his opinion does not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The absence of any diagnosis of the claimed skin problems in 
the service medical records dated between 1966 and 1969 
constitutes negative evidence tending to disprove the 
assertion that the appellant incurred any chronic skin 
disorder during his active service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  The lack of any evidence of a 
diagnosis of any skin condition until more than thirty-five 
years after the appellant's 1969 separation from service is 
itself evidence which tends to show that no chronic skin 
disorder was incurred in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.

Because the totality of the medical and nonmedical evidence 
of record shows that the appellant's currently demonstrated 
calluses, onychomycosis, tinea pedis, dry skin, loss of body 
hair and hypertrophic nails cannot be said to be related to 
service by way of direct incurrence or by manifestation 
within the presumptive period or by secondary service 
connection, the Board concludes that the claims for 
entitlement to service connection for any such skin disorder 
must each be denied.  Thus, the evidence of record is not in 
equipoise on the question of whether the appellant's claimed 
conditions should be service connected.


For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the skin disorder 
service connection claim.  Because the preponderance of the 
evidence is against the appellant's service connection claim 
under all applicable theories, the benefit of the doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.).
	

ORDER

The claim for service connection for chloracne due to Agent 
Orange is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


